Citation Nr: 0335180	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-00 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the initial assignment of an evaluation in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for post-traumatic 
headaches.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.

4.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied service connection for 
post-traumatic headaches and a TDIU.  The rating decision 
granted special monthly compensation by reason of being 
housebound but denied special monthly compensation based on 
the need for regular aid and attendance.

The veteran also appealed the rating assigned by an August 
1997 decision by the RO.  That decision granted service 
connection for PTSD, with an initial assignment of a 30 
percent evaluation, effective in April 1988.  During the 
pendency of the appeal, a June 2001 rating decision increased 
the initial evaluation for PTSD to 50 percent, effective 
April 6, 1988, the date of receipt of the original claim.  


REMAND

A preliminary review of the veteran's claims file indicates 
that proper adjudication of his claims requires additional 
development.  

First, it appears that psychiatric records exist that have 
not been associated with the veteran's claims file.  The 
report of a January 1999 VA psychiatric examination provides 
that the veteran was seeing a psychiatrist, identified as Dr. 
Sanders., and was taking various medications.  The report of 
an October 2002 VA psychiatric examination provides that the 
veteran's last hospital admission was in 2000 at a VA medical 
center (VAMC).  However, the veteran's claims file does not 
contain any corresponding treatment records, or indeed any 
outpatient or inpatient psychiatric treatment records.  The 
Board finds that such records are necessary for the proper 
adjudication of the veteran's claims.  Under the case law, VA 
treatment records are deemed to be constructively of record 
in proceedings before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, there are heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

Second, the Board observes that the report of a January 1999 
VA examination provides a diagnosis of status-post head 
trauma with post-traumatic headaches.  Given that the 
veteran's service medical records show that he sustained a 
head injury, the Board finds that a VA examination that 
includes an opinion addressing the contended causal 
relationship is required.  Id.  It is pertinent to note that, 
in addition to the in-service head trauma, a report of a 
January 2001 VA psychiatric examination includes history of a 
post-service head injury.  The claims file does not include 
any corresponding medical records.  Such records would be 
necessary for the proper adjudication of the veteran's claim.  

Because of the additional development noted above, the Board 
is now deferring appellate consideration of the issue of 
entitlement to a TDIU, as it is inextricably intertwined with 
the veteran's service connection and increased evaluation 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  Granting the veteran's service 
connection or increased evaluation claims could affect his 
total service-connected evaluation and have an impact on his 
TDIU claim.  The Board is also deferring appellate 
consideration of the veteran's aid and attendance claim 
because the development requested above could result in 
obtaining records relevant to that claim.  

The RO should also be cognizant of a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have evaluated or 
treated him for PTSD or residuals of head 
trauma, to include headaches, since 
service.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on those 
claims.  The RO should also take any 
necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  
3.  The RO should arrange for a VA 
examination, by an appropriate examiner, 
to determine the nature and severity of 
any residuals of head trauma, to include 
whether the veteran has headaches 
causally linked to an in-service head in 
jury.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner's attention is 
directed to the fact that the service 
medical records show that the veteran 
sustained a head injury, and that the 
January 1999 VA examination provides a 
diagnosis of status-post head trauma with 
post-traumatic headaches.  The examiner's 
review of the relevant medical evidence 
must also include the notation in a 
report of a January 2001 VA psychiatric 
examination of a history of a post-
service head injury in 1979 with 
subsequent unemployment.  Following the 
examination and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's current headaches are causally 
linked to any incident of service, to 
include trauma.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for any of the veteran's claims.  
If further action is required, the RO 
should undertake it before further 
adjudication of the claims.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to the 
initial assignment of an evaluation in excess 
of 50 percent for PTSD (to include 
consideration of whether  different 
percentage or staged ratings for different 
periods of time, based on the facts found are 
warranted-see Fenderson v. West, 12 Vet. App. 
119 (1999)); entitlement to service 
connection for post-traumatic headaches; 
entitlement to special monthly pension based 
on the need for regular aid and attendance; 
and entitlement to a TDIU.  If any of the 
benefits sought on appeal remain denied, the 
veteran should be provided with an SSOC.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time should 
be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). 



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


